Exhibit 99.1 N e w sR e l e a s e QUICKSILVER RESOURCES INC. 777 West Rosedale Street Fort Worth, TX76104 www.qrinc.com Quicksilver Resources Reports Record Results for 2007 FORT WORTH, TEXAS (February 26, 2008) – Quicksilver Resources Inc. (NYSE: KWK) today reported record net income for the fourth quarter of 2007 of $396.1 million ($2.35 per diluted share), including $366.8 million ($2.17 per diluted share) associated with the divestiture of the company’s Northeast Operations.The company’s comparative fourth-quarter 2006 net income was $19.7 million ($.12 per diluted share).Full year 2007 net income was a record $479.4 million ($2.86 per diluted share), as compared to full-year 2006 net income of $93.7 million ($.58 per diluted share).Per share data reflects the two-for-one stock split effected in the form of a stock dividend on January 31, Adjusted net income, a non-GAAP measure that excludes items associated with the divestment of the company’s Northeast Operations, was $29.3 million ($.18 per diluted share) for the fourth quarter of 2007, up approximately 49% as compared to $19.7 million ($.12 per diluted share) in the prior-year quarter.The Northeast Operations included all of the company’s properties and assets in Michigan, Indiana and Kentucky.Net cash from operating activities for the year ended December 31, 2007 was a record $319.1 million, an increase of nearly 32% from $242.2 million generated in the same period of 2006, as presented in the attached Condensed Consolidated Statements of Cash Flows. Full-Year 2007 Highlights · Reported record net income of $479 million · Generated a record $319 million of net cash from operating activities · Produced record volumes of more than 213 MMcfe per day; up 27% year-over-year · Drilled 244 horizontal wells in the Fort Worth Basin; connected 187 wells to sales · Replaced 780% of production with drill bit; Finding & Development cost of $1.37 per Mcfe · Divested mature assets · Completed initial public offering of midstream assets · Reduced debt as a percent of total capital to 43% “Even while completing two major transactions, we stayed focused on efficiently executing our development program.This has positioned Quicksilver as an even higher growth company with one of the lowest cost structures in the industry,” said Glenn Darden, Quicksilver president and chief executive officer.“The divestment of our Northeast Operations and the initial public offering of our Fort Worth Basin midstream business have highlighted the value of these previously under-appreciated assets.Net proceeds from these transactions have significantly strengthened our capital structure and provided added flexibility for the company to continue to invest in the development of our high-return Fort Worth Basin Barnett Shale properties.We are off to a great start in 2008 and remain on track to achieve new records in 2008 for both production and reserves.” - more - NEWS RELEASE Page 2 of10 Production For the fourth quarter of 2007, average daily production was 220 million cubic feet of natural gas equivalent (MMcfe) per day compared to 178 MMcfe per day for the same period in 2006, an increase of approximately 24%.Total production for the fourth quarter of 2007 was 20.3 billion cubic feet of natural gas equivalent (Bcfe), compared to 16.4 Bcfe for the fourth quarter of 2006.Natural gas and natural gas liquids (NGL), comprised 96% of the company’s total production in both the fourth quarter and full year of Production, on a thousand cubic feet of natural gas equivalent (Mcfe) per day basis, by operating area, for the three months and years ended December 31, was as follows: Quarter Ended Dec. 31, Year Ended Ended Dec. 31, 2007 2006 Change 2007 2006 Change Texas 131,857 44,152 199 % 90,577 34,681 161 % Other U.S. 3,064 3,120 -2 % 3,194 3,291 -3 % 134,921 47,272 185 % 93,771 37,972 147 % Canada 60,492 53,141 14 % 56,880 50,057 14 % 195,413 100,413 95 % 150,651 88,029 71 % Northeast Operations* 25,074 77,673 -68 % 62,901 79,811 -21 % Total 220,487 178,086 24 % 213,552 167,840 27 % *The company's Northeast Operations were divested as of November 1, 2007. Revenues and Costs Total revenues for the fourth quarter of 2007 were $149.1 million compared to $102.0 million in the prior-year quarter.Sales of natural gas, NGLs and crude oil totaled $146.8 million in the fourth quarter of 2007, up approximately 45% from the 2006 quarter.The increase reflects a 24% increase in equivalent daily production volumes and a 17% increase in the average realized price per Mcfe. Production costs of $35.1 million for the 2007 fourth quarter represent a $5.2 million increase from the prior-year quarter.This increase was primarily due to increased production volumes from Texas coupled with $0.9 million of severance expense associated with the divestment of the company’s Northeast Operations.Unit production costs, excluding divestment-related expenses, were $1.53 per Mcfe during the fourth quarter of 2007 as compared to $1.52 per Mcfe in the prior-year quarter and down $.25 per Mcfe sequentially from the third-quarter 2007 level of $1.78 per Mcfe. Capital Structure At December 31, 2007, the company’s total debt outstanding was $813.9 million and the company had $28.2 million of cash on the balance sheet.Total debt as a percent of total capitalization was approximately 43% at December 31, 2007 versus approximately 61% at December 31, 2006. - more - NEWS RELEASE Page3 of10 Ownership of BreitBurn Energy Partners’ Units On November 1, 2007, the company completed the divestiture of its Northeast Operations to BreitBurn Energy Partners L.P. (BBEP) for $750 million in cash and approximately 21.348 million limited partner units of BBEP, representing approximately 32% ownership of limited partner interests in BBEP.The investment in BBEP is being accounted for using the equity method and the company will record its earnings from BBEP during the quarter in which BBEP’s financial statements become publicly available.For the fourth quarter of 2007, the company recorded no earnings associated with this investment but expects to report the equity earnings from BBEP on a one-quarter lagged basis. Operational Update In the
